Citation Nr: 0823320	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


THE ISSUE

Entitlement to an initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk





INTRODUCTION

The veteran served on active duty from August 2002 to August 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision, which 
granted service connection and assigned a 30 percent rating.  
He subsequently perfected an appeal regarding the initial 
disability rating assigned.

The Board is not referring the increased rating claim raised 
by the veteran in February 2008.  Referral of the claim is 
not warranted at this time, because it is currently before 
the Board for review.


FINDING OF FACT

The veteran's PTSD is manifested by sleeping difficulties, 
nightmares, hyperstartle, mild depression, limited social 
isolation, no panic attacks or hallucinations, good insight 
and judgment, coherent, articulate, thoughtful, and effective 
oral and written communications, no difficulty understanding 
complex issues and no symptoms that result in occupational 
and social impairment with reduced reliability and 
productivity. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002), 
§ 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.16, 4.125, 4.130, 
Diagnostic Code (DC) 9411 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does not that a letter issued in July 
2006, which advised of the evidence needed to substantiate 
claims for higher ratings.  He was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claims.  Thereafter, the veteran's 
increased rating claim was subsequently readjudicated by the 
RO in a Statement of the Case and Supplemental Statement of 
the Case.  Thus, the Board finds any error with respect to 
the timeliness of this notice to be harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service treatment records and VA 
medical records are in the file. The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran received a VA examination in October 2005.  The 
medical examination furnished by VA was proper, met 
prescribed medical standards and meets the duty to assist 
requirement.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds,  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Increased Rating for PTSD

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his PTSD.  

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent rating is warranted if it is productive of:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events). 

The next highest rating of 50 percent requires:

A showing of occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing effective work 
and social relationships.  

A 70 percent disability rating requires evidence of the 
following:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a veteran's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Having reviewed the complete record, the Board finds the 
preponderance of the evidence indicates that a higher rating 
is not appropriate. The veteran's current 30 percent rating 
compensates him for symptoms such as irritability, excessive 
startle responses, sleep difficulties including nightmares, 
depression and isolating behavior.  However, the Board cannot 
find evidence of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
frequent panic attacks, impaired judgment, or impaired 
abstract thinking.  There is no mention of circumstantial, 
circumlocutory, or stereotyped speech.  The veteran's speech 
has been consistently recorded as normal.  The veteran is 
always found to be alert and oriented at his counseling 
sessions, although he frequently has a depressed affect.  He 
is also consistently appropriately dressed and groomed.  

The veteran's December 2006 treatment note indicates that he 
had recently become more anxious, isolated, alienated and 
mildly depressed.  The veteran was being treated with 
Mirtazapine for mild depression.  The veteran has reported 
experiencing some suicidal ideation in service, but has 
denied suicidal or homicidal ideation throughout his VA 
treatment.  The veteran did report difficulty sleeping and 
suffering from occasional nightmares.  The veteran had 
reported in the October 2005 examination that he had 
difficulty sleeping more than four hours a night.  The 
veteran later reported continued difficulty sleeping in 
December 2006 and January 2007 VA clinic visits.  

Although he has described irritability, the veteran has been 
repeatedly found to have his emotions under control.  When 
confronted by others, the veteran has reacted calmly, without 
resorting to violence.  The veteran disclosed an incident in 
a July 2006 VA therapy where he confronted a person who stole 
the veteran's wallet.  The veteran was able to recover the 
wallet without resorting to violence.  The veteran was also 
better able to relate to his mother and family.  The veteran, 
overall, has responded well to therapy, particularly with 
respect to controlling his anger and emotions.  The veteran 
was found to be "doing well on many levels" in January 
2007.

Though the veteran has responded well to therapy, it should 
be noted in October 2006, the veteran experienced an 
exacerbation of symptoms as a result of being contacted by 
Army recruiters.  The symptoms included increased nightmares, 
being startled easily, irritability, and occasional 
flashbacks.  

The veteran has reported feeling isolated and lonely.  
However, the examiner noted in a February 2007 treatment 
session that this appears to be related to finding a "stable 
social niche ... is developmentally normative, but possibly 
disrupted by combat readjustment."  The veteran was found in 
February 2007 to be moving towards greater autonomy in his 
life.  The veteran has been able to hold down two jobs since 
leaving the service without incident, indicating only limited 
occupational impairment.  The veteran has not reported any 
difficulty or inability to work.  Additionally the veteran 
enrolled in college and reported achieving a 3.6 GPA.  The 
veteran's reported academic success suggests little 
occupational impairment.  The occupational and academic 
achievements demonstrate that, while the veteran may suffer 
the effects of PTSD, his social and occupational skills have 
not diminished to the degree contemplated by a 50 percent 
rating or greater.

In sum, the Board finds that the veteran's PTSD is manifested 
by depression, irritability, sleeping difficulties with 
nightmares, and feelings of social isolation.  The high GAF 
score of 75 during the October 2005 VA examination was 
consistent with his appearance and behavior at counseling 
sessions.  Even the lower GAF score of 65 noted during 
outpatient evaluation that same month is indicative of 
someone who is experiencing only mild symptoms or some mild 
difficulty in social, occupational, or school functioning, 
but also generally functioning pretty well with some 
meaningful interpersonal relationships.  This is consistent 
with the veteran having demonstrated the ability to 
consistently maintain employment and to do well academically 
in college.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected PTSD has been no more than 30 
percent disabling since August 22, 2005, the effective date 
of service connection.  See Fenderson, supra.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
for a rating in excess of 30 percent for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation for PTSD, in excess of 
30 percent disabling, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


